Citation Nr: 1101663	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
residuals of a right wrist injury.

2.  Entitlement to service connection for skin cancer, claimed as 
basal cell and squamous cell carcinoma.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

6.  Entitlement to an initial compensable evaluation for 
postoperative right cheek scar, as a residual of basal cell 
carcinoma.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION


The Veteran served on active duty from April 1946 to October 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).

In his September 2006 notice of disagreement, the Veteran 
asserted that there was clear and unmistakable error in the March 
1973 rating decision denying service connection for a right wrist 
disorder.  This issue is referred to the RO for the appropriate 
development.  

In August 2010, the Veteran submitted reports of current dental 
treatment.  He also submitted a waiver of RO consideration of 
this evidence in the first instance.  The Board has therefore 
considered all evidence of record in adjudicating his appeal as 
to that issue, irrespective of when the evidence was submitted.  
38 C.F.R. § 20.1304(c) (2010).  

The issues of entitlement to service connection for skin cancer, 
claimed as basal cell carcinoma and squamous cell carcinoma, 
entitlement to an increased rating for bilateral hearing loss, 
entitlement to an increased rating for hemorrhoids, and 
entitlement to an increased rating for residual basal cell 
carcinoma scar are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed March 1973 rating decision, an RO denied 
service connection for a right wrist disorder.  

2.  Evidence received since March 1973, which is not cumulative 
or redundant of evidence already of record, does not relate to an 
unestablished fact necessary to substantiate service-connection 
for a right wrist disorder and does not raise a reasonable 
possibility of substantiating that claim.  

3.  The Veteran does not have a dental disorder that resulted 
from combat wounds or other inservice trauma, and does not 
otherwise meet the requirements for service connection for the 
purposes of receiving VA outpatient dental treatment.  


CONCLUSIONS OF LAW

1.  The March 1973 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for March 1973 is not new and material; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a dental disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For claims to reopen 
previously denied claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in December 2005 and March 2006.  The 
December 2005 letter was sent prior to the initial adjudication 
by the RO.  That letter informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Included in that 
letter was the notice specified by the Court in Kent.  Only 
notice as to how VA assigns disability ratings and effective 
dates was absent in the December 2005 letter and that notice was 
provided in the March 2006 letter.  Although the March 2006 
letter came after the initial adjudication, no prejudice can 
result to the Veteran due to this timing because the question of 
an appropriate disability rating or effective date is not reached 
in this case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records and identified 
private medical records have been obtained; he has submitted 
treatment records from a military medical facility at which he 
has received treatment, but has indicated that he has not 
received treatment at a VA facility.  The Veteran has not 
indicated, and the record does not contain evidence, that he is 
in receipt of disability benefits from the Social Security 
Administration.  

Examinations have not been conducted as to the matters decided in 
the instant document.  New and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a right wrist disability and therefore VA has no 
duty to afford the Veteran an examination as to that issue.  
38 U.S.C.A. § 38 C.F.R. § 3.159(c)(4)(iii).  The competent 
medical evidence of record is sufficient for the Board to decide 
the claim for entitlement to service connection for a dental 
disorder and therefore VA has no duty to afford the Veteran an 
examination as to that issue.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Right Wrist Claim

An earlier claim for service connection for a right wrist 
disability was denied prior to when the Veteran filed his current 
claim.  In a March 1973 rating decision, an RO denied service 
connection for residuals of a right wrist injury on the basis 
that there were no residuals of that injury.  The RO notified the 
Veteran of that decision and of his appellate rights that same 
month.  

An appeal to the Board of an RO decision must be initiated by a 
notice of disagreement, received by VA within one year of 
notification of the decision.  38 U.S.C.A. § 7105.  If a timely 
notice of disagreement is not received, the decision becomes 
final and generally may thereafter not be reopened or allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  

VA did not receive any document within one year of notification 
of the March 1973 decision expressing disagreement with that 
decision.  The decision is thus final.  

The exception to the general rule of not reviewing the merits of 
a finally denied claim is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The term "new and material evidence" means evidence not 
previously submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and which raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

Since the March 1973 rating decision, no new evidence has been 
received tending to show that the Veteran has residuals of his 
in-service right wrist injury.  Review of the many private 
treatment records associated with the claims file, to include 
treatment by many private clinicians as well as at a military 
hospital, do not reflect a single mention of right wrist 
symptomatology.  While the Veteran asserted right wrist pain at 
his August 2010 Board hearing, this was also noted in his 
February 1973 claim.  Therefore, the assertion that he 
experiences right wrist pain is not new evidence.  He has not 
identified any evidence, not previously considered, which would 
tend to show that he has residuals of an inservice right wrist 
injury.  

As new and material evidence has not been submitted since the 
March 1973 rating decision, the decision is not reopened and the 
appeal as to that issue is denied.  


Dental Disorder Claim

Service connection for a dental disorder for compensation 
purposes can only be established for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150 (2010), such as 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation is available for 
loss of teeth only if due to loss of substance of the body of the 
maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 
(1998).  For loss of teeth to merit compensation, bone loss 
through trauma or disease such as to osteomyelitis must be shown 
for purposes of compensability; the loss of the alveolar process 
as a result of periodontal disease is not considered disabling.  
See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.  Review of 
the Veteran's service treatment records does not show evidence of 
dental trauma during service, to include damage to the maxilla 
(upper jaw bone) or mandible (lower jaw bone).  His May 1972 
separation examination is also silent for any dental or jaw 
disorder.  As such, service connection is not warranted for 
compensation purposes for missing or damaged teeth.  Id.  

A claim for service connection for a dental disorder is also 
considered a claim for VA outpatient dental treatment.  Mays v. 
Brown, 5 Vet. App. 302, 306 (1993); see also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Determining whether service 
connection is warranted for the purpose of outpatient dental 
treatment is based on 38 C.F.R. § 3.381.  VA regulations provide 
that treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses and periodontal disease are not considered 
to be disabling conditions, but may be considered service 
connected solely for the purpose of establishing eligibility for 
VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(a), 17.161 (2010).  

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility as provided for in 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381(a).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal at 
entry will be service connected if they were filled or extracted 
after 180 days or more of active service; (2) Teeth noted as 
filled at entry will be service connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service 
connected; (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service connected if extraction 
was required after 180 days or more of active service; (5) Teeth 
noted at entry as non-restorable will not be service connected 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.  38 C.F.R. § 3.381(d).  The following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 3.381(e).  
Teeth extracted because of chronic periodontal disease will be 
service connected only if they were extracted after 180 days or 
more of active service.  38 C.F.R. § 3.381(e).

Various categories of eligibility exist for VA outpatient dental 
treatment.  They include veterans having a compensable service-
connected dental condition (Class I eligibility); one-time 
treatment for veterans having a noncompensable service-connected 
dental condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior applications 
for, and received, dental treatment from VA for noncompensable 
dental conditions but were denied replacement of missing teeth 
that were lost during any period of service prior to her or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability (Class III eligibility); those whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation or who are entitled to the 100 percent 
rating by reason of individual unemployability (Class IV 
eligibility); those who participate in a rehabilitation program 
under 38 U.S.C.A. chapter 31 (Class V eligibility); and those who 
are scheduled for admission or who are otherwise receiving care 
and services under chapter 17 of 38 U.S.C.A. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The Veteran does not qualify for Class I eligibility for VA 
dental treatment because, as discussed above, there is no basis 
for establishing service connection for any dental disorder for 
compensation purposes (Class I eligibility).  Class II 
eligibility requires that, for Veterans discharged after 
September 13, 1981, an application for treatment must be made 
within 180 days after discharge from service; he was separated 
from service in May 1972, and applied for treatment in November 
2005, more than 30 years after his service separation.  See 73 
Fed. Reg. 58,875 (Oct. 8, 2008).  He does not qualify for Classes 
II (b) or II(c) because there is no evidence that he was a 
prisoner of war.  See 38 C.F.R. § 17.161(d), (e).  As noted, the 
Veteran has not previously applied for dental benefits, so he is 
not entitled to Class IIR retroactive eligibility pursuant to 38 
C.F.R. § 17.161(f).  There is also no indication in the record of 
a dental condition that impairs or aggravates a service-connected 
disorder (Class III eligibility), see 38 C.F.R. § 17.161(g); that 
he has disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability (Class IV 
eligibility), or that he is a Chapter 31 vocational 
rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 
17.161(h), (i).  Nor is he receiving or due to receive VA care 
and treatment under Chapter 17 (Class VI eligibility).  See 38 
C.F.R. § 17.161(j).

Although the service treatment records reflect multiple 
extractions of teeth, those inservice extractions simply cannot 
constitute dental trauma for establishing outpatient treatment 
purposes, as a matter of law.  Therapeutic and restorative dental 
treatment, for example, fillings, bridges, and extractions, 
almost always involves physical impact of the teeth.  The 
intended effect of dental treatment performed in service, 
including extractions of teeth, is not considered dental 
"trauma" as the term is defined in 38 U.S.C.A. § 1712, 38 
C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 
U.S.C.A. § 7104(c) (2010); Nielson v. Shinseki, 607 F.3d 802, 804 
(Fed. Cir. 2010) (holding "that "service trauma" under the 
statute is an injury or wound produced by an external physical 
force during the performance of military duties, and does not 
include the intended result of proper medical treatment"); Smith 
v. West, 11 Vet. App. 134 (1998).  To have had dental extractions 
during service is not tantamount to dental trauma, because trauma 
of teeth, even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Therefore, as the Veteran does not allege any injury to his teeth 
outside of the normal course of inservice dental treatment, the 
Board finds the Veteran did not suffer dental "trauma."  38 
C.F.R. §§ 3.381, 17.161.  

The evidence of record does not support a grant of entitlement to 
service connection for a dental disorder, including for 
outpatient treatment purposes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 54-56.  



ORDER

New and material evidence not having been submitted, the appeal 
to reopen the Veteran's claim for entitlement to service 
connection for a right wrist disorder is denied.

Service connection for a dental disorder is denied.


REMAND

The Veteran's service treatment records reflect that a basal cell 
carcinoma on the right cheek was removed in February 1968, and a 
basal cell epithelioma was removed from the left facial area 
lateral to the eye in February 1971.  Service connection is 
currently in effect for the residual scar.  Subsequent to 
service, a June 1996 VA outpatient treatment record reflects that 
the Veteran had a probable basal cell carcinoma of the right 
nasal fold, inferior to his previous surgical scar.  Private 
treatment records also reflect excision of basal cell carcinomas 
in October 1992 (right nose and right melolabial fold), October 
2006 (right posterior shoulder and left clavicle), July 2007 
(right cheek just below right eye), January 2009 (right nasal 
fold), August 2009 (right forehead), January 2010 (left 
preauricular area),  and May 2010 (left forehead), and of 
squamous cell carcinomas in August 1994 (left forehead), February 
1998 (right postauricular area), January 1999 (forehead), March 
1999 (right ear), May 2000 (left hand), January 2002 (lower lower 
eyelid), September 2002 (right scalp behind and above ear), 
October 2002 (right arm), August 2003 (right wrist), January 2005 
(left temple at eyebrow) and May 2005 (right sideburn area of 
face).  

Although there was a 20-year period in which the Veteran did not 
undergo skin cancer excisions subsequent to his military service, 
there remains the question of whether the postservice incidences 
of basal cell carcinoma and squamous cell carcinoma were 
otherwise related to the Veteran's military service.  This is 
especially the case considering that in an August 2010, the 
Veteran's private dermatologist noted that "skin cancers . . . 
are triggered from decades of sun exposure.  It can take anywhere 
from 30-50 years for cancers to form on the skin."  Because 
service connection is already in effect for the residuals of a 
basal cell carcinoma excised in service, it must be determined if 
the Veteran's military service was a factor in his postservice 
development of the aforementioned incidences of skin cancer.  
However, the Board is not free to substitute its own judgment for 
that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, remand is required so that a VA 
skin examination may be conducted.

Finally, the record reflects that the Veteran failed to report 
for scheduled VA examinations in June 2006 and June 2007.  He 
asserted at his August 2010 Board hearing that he was never 
notified of these examinations, and that he learned from a VA 
employee that the notice of these examinations were sent to an 
address at which he had not lived in over 15 years.  Review of 
the claims file reveals that while the procedural documents 
pertaining to the issues on appeal were sent to the correct 
address, but also that the Veterans Health Administration 
facility from which the examination notice letters were sent had 
a different address on record for the Veteran.  The record does 
not contain copies of the notice letters in question, so it is 
impossible to determine to which address the notice letters were 
sent, and the Board finds the Veteran's statements that he never 
received these letters to be credible.  Affording the Veteran the 
benefit of the doubt that he did not receive notice of the 
examinations, and because his claims for increase were denied 
primarily on the basis that he failed to report for his scheduled 
examinations, remand of these issues is required so that the 
Veteran may be scheduled for new VA examinations in conjunction 
with his claims for increase.

Accordingly, the issues of entitlement to service connection for 
skin cancer, entitlement to an increased rating for bilateral 
hearing loss, entitlement to an increased rating for hemorrhoids, 
and entitlement to an increased rating for residual basal cell 
carcinoma scar are remanded for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of the Veteran's bilateral hearing 
loss.  The claims folder and a copy of this 
Remand must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  
Specifically, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, must be numerically reported, and 
speech recognition percentage results derived 
using the Maryland CNC word list.  The 
examiner must also elicit from the Veteran a 
statement as to the situations in which he 
experiences difficulty hearing (e.g. in 
conversations, while watching television, 
etc.).

2.  Schedule the Veteran for a VA examination 
to determine the severity of his service-
connected hemorrhoids.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this Remand must be 
reviewed by the examiner in conjunction with 
the examination.  The examiner must comment 
upon the presence or absence of external or 
internal hemorrhoids.  If they are present, 
the examiner must state if they are large or 
thrombotic, irreducible, with excessive 
redundant tissue, and comment as to the 
frequency of recurrence, if any.  The 
examiner must state whether there are 
fissures, or persistent bleeding and, if 
there is persistent bleeding, where there is 
secondary anemia.  

3.  Schedule the Veteran for a VA scars 
examination to determine the current nature 
and manifestations of the Veteran's service-
connected right cheek basal cell carcinoma 
scar, and the etiology of his postservice 
incidences of basal cell carcinoma and 
squamous cell carcinoma.  The claims file and 
a copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
clinical findings pertaining to the service-
connected postoperative basal cell carcinoma 
scar should be reported in detail, to include 
the size of the area affected (in inches or 
centimeters), and whether the scar is deep or 
superficial, causes limitation motion, is 
unstable, is painful on examination, or 
otherwise limits function of the affected 
part.  

The examiner must also opine as to whether it 
is as likely as not (a 50 percent or greater 
probability) that one or more of the 
Veteran's postservice incidences of basal 
cell carcinoma and/or squamous cell carcinoma 
were caused by the Veteran's active military 
service.  Eliciting from the Veteran a 
history of his inservice responsibilities and 
the conditions in which they were performed 
may be helpful in making this determination.  
A complete rationale must be provided for any 
opinion expressed, to include reference to 
current clinical findings or claims file 
documents as appropriate.  

4.  Especially in light of the past problems 
with the examination notification letters, 
associate a copy of the letter(s) notifying 
the Veteran of his examination(s) with his 
claims file.  In the letter(s) notifying the 
Veteran of his scheduled examination(s), 
inform him that it is his responsibility to 
report for each examination scheduled, and to 
cooperate in the development of the claim and 
the consequences of failure to do so.  If he 
does not report for any examination 
scheduled, a memorandum should be associated 
with the claims file indicating that the 
examination notification letter(s) were not 
returned as undeliverable to VA by the United 
States Postal Service, and that the Veteran 
did not otherwise indicate that he could not 
report for the examination prior to his 
failure to appear.  

5.  After undertaking the development above, 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and 
allow for an appropriate period of time in 
which to respond.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


